DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Publication No. 2016/0322595) in view of Koshihara et al. (US Publication No. 2015/0060807).
Regarding claim 1, Choi discloses a display apparatus comprising:
a substrate (80) comprising a first display area including a first pixel area (1), a second pixel area (2), and a first transmission area (T), a second display area adjacent to the first display area, the second display area including a third pixel area (3), a fourth pixel area (4), a second transmission area (T), and a third transmission area, and a third display area (T) adjacent to the second display area (Figure 2)
a plurality of first pixels (10) in the first pixel area, each of the first pixels comprising a first pixel electrode (210), a first opposite electrode (280), and a first intermediate layer (230) between the first pixel electrode and the first opposite electrode
a plurality of second pixels (20) in the second pixel area, each of the second pixels comprising a second pixel electrode (210), a second opposite electrode (280), and a second intermediate layer (230) between the second pixel electrode and the second opposite electrode
a plurality of third pixels (10) in the third pixel area, each of the third pixels comprising a third pixel electrode (210), a third opposite electrode (280), and a third intermediate layer (230) between the third pixel electrode and the third opposite electrode
a plurality of fourth pixels (20) in the fourth pixel area, each of the fourth pixels comprising a fourth pixel electrode (210), a fourth opposite electrode (280), and a fourth intermediate layer (230) between the fourth pixel electrode and the fourth opposite electrode
wherein the third opposite electrode is connected (60) to the first opposite electrode or the second opposite electrode, the third opposite electrode and the fourth opposite electrode are connected to each other (Figure 22B)
Choi does not disclose the third opposite electrode and the fourth opposite electrode have different planar areas from each other.  However, Koshihara discloses pixels (20) and their pixel electrodes (31) on different planes.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the opposite pixel electrodes of Choi to be in different planes since this can enlarge the light emission area and enhance color purity and intensity of light (paragraph 16).
Regarding claim 2, Choi discloses the first pixel area, the second pixel area, and the first transmission area are alternately arranged to form a grating (Figure 16).

Regarding claim 4, Choi discloses the first opposite electrode and the second opposite electrode are partially in surface contact with each other (Figure 9).
Regarding claim 5, Choi discloses the second opposite electrode is arranged on the first opposite electrode in a surface contact area (Figure 9).
Regarding claim 6, Choi discloses the first transmission area and the third transmission area have different shapes from each other (Figure 20).
Regarding claim 7, Choi discloses a light transmittance of the first display area is different from a light transmittance of at least one of the second display area or the third display area (paragraph 8).
Regarding claim 8, Choi discloses the first display area provides an image having a resolution less than a resolution of an image provided by at least one of the second display area or the third display area (paragraphs 73-75; Figure 20).
Regarding claim 9, Choi discloses main pixels are arranged in the third display area, each of the main pixels comprising a main pixel electrode, a main opposite electrode, and a main intermediate layer between the main pixel electrode and the main opposite electrode, and the main opposite electrode is arranged on entire surface of the third display area (Figure 18).
Regarding claim 10, Choi discloses the main opposite electrode is connected to the fourth opposite electrode (60) on the second display area (Figure 18).
Regarding claim 11, Choi discloses a plurality of main opposite electrodes having stripe shapes, wherein the plurality of main opposite electrodes (60) are spaced apart from one another (Figure 18).
Regarding claim 12, Choi discloses a display apparatus comprising:
a substrate (80) comprising a first display area including a first pixel area (1), a second pixel area (2), and a first transmission area (T), a second display area adjacent to the first display 
a plurality of first pixels (10) in the first pixel area, each of the first pixels comprising a first pixel electrode (210), a first opposite electrode, and a first intermediate layer (230) between the first pixel electrode and the first opposite electrode
a plurality of second pixels (20) in the second pixel area, each of the second pixels comprising a second pixel electrode (210), a second opposite electrode (280), and a second intermediate layer (230) between the second pixel electrode and the second opposite electrode
a plurality of third pixels (10) in the third pixel area, each of the third pixels comprising a third pixel electrode (210), a third opposite electrode (280), and a third intermediate layer (230) between the third pixel electrode and the third opposite electrode
a plurality of fourth pixels (20) in the fourth pixel area, each of the fourth pixels comprising a fourth pixel electrode (210), a fourth opposite electrode (280), and a fourth intermediate layer (230) between the fourth pixel electrode and the fourth opposite electrode
a component (275) on a surface of the substrate (80) so as to correspond to the first display area, the component comprising an electronic element configured to emit or receive light (Figure 3)
wherein the third opposite electrode (60) is connected to the first opposite electrode or the second opposite electrode, the third opposite electrode and the fourth opposite electrode are connected to each other (Figure 22B)
Choi does not disclose the third opposite electrode and the fourth opposite electrode have different planar areas from each other.  However, Koshihara discloses pixels (20) and their pixel electrodes (31) on different planes.  It would have been obvious to one of ordinary skill in the art at a time before 
Regarding claim 13, Choi discloses the component is configured to emit or receive light through the first transmission area, and a light transmittance of the second display area and a light transmittance of the third display area are less than a light transmittance of the first display area (Figure 18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lou et al. (US Publication No. 2021/0327972) discloses a display panel with multiple displayer areas having pixel electrodes connected at the corners which connect the pixels (Figures 15-16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/       2/11/2022               Examiner, Art Unit 2897